Leech, J., dissenting: The majority apparently holds that no partnership between the petitioner and his wife existed for tax purposes. This conclusion, I think, is clearly wrong. See Felix Zukaitis, 3 T. C. 814; H. D. Webster, 4 T. C. 1169. The similar conclusion of the majority as to the alleged partnership consisting of the petitioner, his wife, and his father and mother is less doubtful. I would not be disposed to disagree on that point, both because of a failure of proof and on the ground that some of the evidence tends to contradict the completeness of the gift by petitioner to his father and mother, upon which their status as partners rests. See Carl P. Munter, 5 T. C. 39. AruNdell, Van Fossan, and Disney, //., agree with this dissent.